       Case 1:20-cr-02046-SAB       ECF No. 23    filed 01/28/21   PageID.47 Page 1 of 7


 1   Jeremy B. Sporn
     Federal Defenders of Eastern Washington and Idaho
 2
     306 East Chestnut Avenue
 3   Yakima, Washington 98901
     (509) 248-8920
 4

 5
     Attorneys for the Defendant

 6
                          UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
                        The Honorable STANLEY ALLEN BASTIAN
 8

 9   United States of America,                         Case No. 1:20-cr-2046-SAB

10                     Plaintiff,                      Motion for Discovery and/or to
         v.                                            Compel
11
                                                       Yakima - With Oral Argument
12   Charlie J. Peters,
                                                       February 4, 2021, at 6:30
13                     Defendant.
14
              The defendant, Charlie Peters, respectfully moves this Court for an order directing
15
     the government to turn over unredacted discovery to defense counsel such that the
16

17   undersigned can attempt to provide the effective assistance of counsel. The motion is

18   made on the following record.
19
              On December 8, 2020, the government indicted Mr. Peters on one count of sexual
20
     abuse, in violation of 18 U.S.C. § 2242. The act in question is alleged to have occurred in
21

22   July 2020, and was apparently immediately reported to the authorities, who commenced

23   an investigation at once. Mr. Peters was arrested on the indictment on January 4, 2020,
24

25   Motion for Discovery and/or to Compel

                                                  1
       Case 1:20-cr-02046-SAB       ECF No. 23   filed 01/28/21   PageID.48 Page 2 of 7


 1   and has remained in custody since. He was arraigned on January 5, and the undersigned
 2
     entered an appearance on January 8.
 3
           On January 19, the 14th day from his arraignment, the government began turning
 4

 5
     over discovery, including heavily redacted reports, but not including the recordings of

 6   audio statements Mr. Peters and others made, which were provided over the Summer of

 7   2020. After defense counsel reviewed discovery, he contacted the assigned AUSA as to
 8
     the redactions, and the non-production of the recordings. The AUSA indicated that he
 9
     was declining to turn over unredacted discovery because of the age of the complainant (13
10

11   at the time of the incident, 14 now) and the nature of the case. He also indicated that the

12   recordings, including Mr. Peters’ statements would be forthcoming, although we have
13
     not received them as of yet, 23 days following Mr. Peters’ arraignment. Because the
14
     parties have been unable to resolve their discovery issues amongst themselves, in
15
     accordance with Local Criminal Rule 16, we require the Court’s intervention.
16

17         Among the redactions in the FBI 302s and other police reports are the names and

18   identities of the complainant, her sibling (who appears to have been at least a partial
19
     eyewitness), her mother (who also appears to be an essential witness in the aftermath of
20
     the incident), and other key family members. Any identifying information as to who these
21

22   people might be has been redacted. The government likewise redacted the location

23   where the incident allegedly occurred, which is even an element of the charged offense
24

25   Motion for Discovery and/or to Compel

                                                  2
       Case 1:20-cr-02046-SAB       ECF No. 23    filed 01/28/21   PageID.49 Page 3 of 7


 1   requiring that it be in Indian Country (although it later disclosed the address in e-mail
 2
     correspondence).
 3
           These are hardly trivial matters. They go straight to Mr. Peters’ ability to
 4

 5
     investigate the case and defend himself. And he, as well as defense counsel, are simply

 6   unable to do so in the face of such redactions, which at times even obscure what

 7   information is meant to be conveyed (beyond who is conveying it). Investigation and trial
 8
     preparation is not a guessing game, or a puzzle that defense counsel should have to put
 9
     together with the clues the government makes available to him. We are in the dark,
10

11   effectively stymied by the government’s obscurantism.

12         Rule 16(d) states, in no uncertain terms: “At any time the court may, for good
13
     cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.
14
     The court may permit a party to show good cause by a written statement that the court will
15
     inspect ex parte. If relief is granted, the court must preserve the entire text of the party's
16

17   statement under seal.” (emphasis added). It is the Court, not the government, that

18   should decide upon any necessary or appropriate redactions. But the government here
19
     has usurped that power.
20
           The Court’s authority to regulate discovery is broad. See United States v. Grace,
21

22   526 F.3d 499 (9th Cir. 2008). Even withholding a confidential informant’s identity must

23   yield when relevant or helpful to the defense, or essential to a fair determination. See
24
     Roviaro v. United States, 353 U.S. 53 (1957). Disclosure is even more necessary when it
25   Motion for Discovery and/or to Compel

                                                   3
       Case 1:20-cr-02046-SAB       ECF No. 23   filed 01/28/21   PageID.50 Page 4 of 7


 1   comes not to an informant, but the complainant. See United States v. Grace, 401 F. Supp.
 2
     2d 1093, 1100-01 (D. Mont. 2005) (directing unredacted disclosure of victim’s medical
 3
     information, beyond mere identity); see also United States v. Diaz, 2006 U.S. Dist. LEXIS
 4

 5
     53428, at *3, 7 (N.D. Cal. 2006), vacated on other grounds, 472 F.3d 1106 (9th Cir. 2007)

 6   (“The government has no more unilateral right to redact names of potential witnesses

 7   from Rule 16 documents than it does to blot out faces of potential witnesses in Rule 16
 8
     photographs. Only the district court can authorize such redactions in discoverable
 9
     information. … Once material is discoverable under Rule 16, it is axiomatic that the Court
10

11   may require all of it to be produced without any redactions.”) (emphasis in original). In a

12   case with an apparent victim, what can be more basic than the complainant’s identity?
13
     And how can Mr. Peters be expected to meaningfully defend himself without being made
14
     of who his accusers are?
15
           Indeed, withholding the identity of the complainant is contradicted by other
16

17   Federal Rules. For example, Fed. R. Crim. Pro. 17(c)(3), which governs early-return

18   subpoenae, requires a court order when a defendant seeks to subpoena a third party for
19
     “personal or confidential information about a victim.” It likewise requires notice to the
20
     victim so that he or she can move to quash or modify the subpoena or otherwise object.”
21

22   Id. But how can a defendant reasonably be expected to subpoena information about a

23   victim unless he knows the identity of the victim? And how can he be expected to provide
24
     notice or respond to an objection if the victim’s identity remains shrouded in secrecy?
25   Motion for Discovery and/or to Compel

                                                 4
       Case 1:20-cr-02046-SAB       ECF No. 23   filed 01/28/21   PageID.51 Page 5 of 7


 1   The answers, respectfully, are obvious: nothing about discovery restrictions or limitations
 2
     is intended to deprive the defendant of essential knowledge about the charge against him,
 3
     to include the complainant’s name and identity, as well as those of other essential
 4

 5
     witnesses.

 6         There is a mechanism under the law to address the government’s apparent

 7   concerns as to the minor status of the complainant and the nature of the allegations: a
 8
     protective order under 18 U.S.C. § 3509(d)(3) that regulates public disclosure of
 9
     identifying information. The government regularly seeks such an order in similar cases,
10

11   and defense counsel routinely agrees to such protective orders. Here too, defense

12   counsel indicated a willingness to enter into a protective order. Further, the text of
13
     subsection (d)(1) plainly contemplates that the “attorney for the defendant” has access to
14
     “documents that disclose the name or any other information concerning a child” [i.e.,
15
     government discovery].
16

17         Likewise, subsection (d)(2) authorizes a party to file identifying information under

18   seal, with redactions “to be placed in the public record.” Thus, the law regulates
19
     disclosure of the identity of a minor victim of a sex offense to the public, but nothing about
20
     that procedure is intended to prevent or inhibit disclosure to defense counsel. The
21

22   government’s apparent interpretation here would render such provisions superfluous or

23   meaningless, as making defense lawyers subject to protective orders only kicks in if we
24
     know identifying details.
25   Motion for Discovery and/or to Compel

                                                  5
        Case 1:20-cr-02046-SAB         ECF No. 23      filed 01/28/21     PageID.52 Page 6 of 7


 1          Mr. Peters is not asking for sanctions. He is not asking for an admonishment. He is
 2
     not seeking to preclude evidence. He is simply asking for what he is entitled to receive,
 3
     by rule and by law. Further, without the basics as to the complainant and other key
 4

 5
     witnesses, we are unable to determine whether counsel has a conflict of interest that

 6   might necessitate withdrawal1. For these reasons, Mr. Peters respectfully moves for an

 7   order directing the government to produce unredacted discovery which does not obscure
 8
     the names and identities of the complainant and other essential witnesses, and the
 9
     relevant recordings as to his and others’ statements.
10

11

12   Dated: January 28, 2021

13                                                    Respectfully Submitted,
14
                                                      S/Jeremy B. Sporn
15                                                    Jeremy B. Sporn, NY 4779310
                                                      Attorneys for Charlie J. Peters
16                                                    Federal Defenders of
17                                                    Eastern Washington and Idaho
                                                      306 East Chestnut Avenue
18                                                    Yakima, Washington 98901
                                                      (509) 248-8920
19
                                                      Email: Jeremy_Sporn@fd.org
20

21

22

23             1
                  On the limited basis of what we know, counsel in fact has a legitimate concern as to a
     current conflict of interest, but which remains speculative without the ability to confirm identifying
24   information as to the complainant and/or her family members. This is hardly the way to provide
     effective, conflict-free and ethical representation.
25   Motion for Discovery and/or to Compel

                                                        6
       Case 1:20-cr-02046-SAB       ECF No. 23    filed 01/28/21   PageID.53 Page 7 of 7


 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 28, 2021, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF System which will send notification of such
 4
     filing to the following: Michael D. Murphy and Matthew Stone, Assistant United
 5

 6   States Attorneys.

 7                                               S/Jeremy B. Sporn
                                                 Jeremy B. Sporn, NY 4779310
 8
                                                 Attorneys for Charlie J. Peters
 9                                               Federal Defenders of
                                                 Eastern Washington and Idaho
10                                               306 East Chestnut Avenue
                                                 Yakima, Washington 98901
11
                                                 (509) 248-8920
12                                               Email: Jeremy_Sporn@fd.org

13

14

15

16

17

18

19

20

21

22

23

24

25   Motion for Discovery and/or to Compel

                                                   7
